Case Summary
BARNES, Judge.
[1] Anthony J. Wampler appeals his sentence for two counts of Class B felony burglary and his status as an habitual offender. We affirm.
Issue
[2] Wampler raises one issue, which we restate as whether his sentence is inappropriate in light of the nature of the offenses and the character of the offender.
*885Facts
[3] Wampler went to elementary School with KS. in the early 1970’s. In May and June 2014, K.S. began to find unusual items at his house in Washington. He found a handwritten note in his mailbox that said, “hey, this is A.J., haven’t seen you in a long time. Would like for you to give me a call.” Tr. p. 66. The note included a phone number. Several cards, a bottle of alcohol, and an axe, which had previously been taken from KS.’s back yard, were also left on his front porch.
[4] In late June 2014, Wampler entered KS.’s home during the night through a laundry room window. Wampler later admitted that he “crept around” KS.’s house. State’s Ex. 4, p. 13. Wampler said, “I think he was there in bed. And I think I could have reached out and touched him.” Id. at 12. Wampler took a beer from KS.’s refrigerator and took an inspirational quote that was posted on the refrigerator. The next morning, KS. noticed that a window screen was broken in his house, and the window was cracked open. KS. found a note in his house that said, “I love you. Sorry about the screen. There are too many as it is.” State’s Ex. 1. K.S. reported the incident to the police.
[6] ■ KS. thought that “A.J.,” who left the note in, his mailbox, might be responsible for the break in. A co-worker helped him find Wampler’s Faeebook page, where Wampler had posted that he was drinking a beer stolen from a friend’s refrigerator and that he had taken an inspirational quote from the refrigerator door too. KS. called the number left on the note, in the mailbox, and Wampler returned his call. Wampler admitted to “creeping around [KS.’s] house.” Tr. pp. 72-73. Wampler
later admitted that he had been following KS. since approximately 1995.
[6] The State charged Wampler with two counts of Class B felony burglary and one count of Class D felony residential entry.1 The State also alleged that Wam-pler was an habitual offender. Wampler’s attorney filed a motion for a psychiatric evaluation to determine if he was competent to stand trial,, and in November 2014, the trial court found that Wampler was incompetent. Wampler was certified as competent in February 2015. After a bench trial, the trial court found Wampler guilty as charged and found that Wampler was an habitual offender. Due to double jeopardy concerns, the trial court entered judgment of conviction on only the burglary verdicts and sentenced Wampler to concurrent terms of eighteen years on each conviction enhanced by fifteen years for his status as an habitual offender. Wam-pler received an aggregate sentence of thirty-three years. Wampler now appeals.
Analysis
[7] Wampler argues that his thirty-three-year sentence is inappropriate. Indiana Appellate Rule 7(B) provides that we may revise a sentence authorized by statute if, after due consideration of the trial court’s decision, we find that the sentence is inappropriate in light of the nature of the offenses and the character of the offender. When considering whether a sentence is inappropriate, we need not be “extremely” deferential to a trial court’s sentencing decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind.Ct.App.2007). Still, we must give due consideration to that" decision. Id. We also understand and recognize the unique perspective a trial court brings to its sentencing decisions. Id. Under this rule, the burden is on the *886defendant to persuade the appellate court that his or her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.2006).
[8] The principal role of Rule 7(B) review “should be to attempt to leaven the outliers, and identify some guiding principles for trial courts and those charged with improvement of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.2008). We “should focus on the forest — the aggregate sentence — rather than the trees— consecutive or concurrent, number of counts, or length of the sentence on any individual count.” Id. When reviewing the appropriateness of a sentence under Rule 7(B), we may consider all aspects of the penal consequences imposed by the trial court in sentencing the defendant, including whether a portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind.2010).
[9] Wampler argues that his sentence is inappropriate because he only took one beer and an inspirational quote from KS.’s refrigerator door, his criminal history is minimal, and he has mental health problems. Also, according to Wampler, if he had committed his offenses on or after July 1, 2014, he “no longer could have had his sentence enhanced because of prior Class D felony convictions.” Appellant’s Br. p. 8. Wampler requests that we remove the fifteen-year habitual offender enhancement.
[10] With 'respect to the habitual offender enhancement, Wampler mistakenly argues that we should apply the law regarding habitual offenders that took effect on July 1, 2014. Under the revised statute, Wampler would not have qualified as an habitual offender because both of the prior felonies were Class D felonies. See Ind.Code § 35-50-2-8(b). However, Wampler’s offenses'were committed at the end of June 2014. We have previously held that the doctrine of amelioration does not apply to these revisions to the habitual offender statute. See Cox v. State, 38 N.E.3d 702, 704 (Ind.Ct.App.2015). The trial court was correct in applying the habitual offender statute in effect at the time Wampler’s offense was committed, even if it was only a few days before the amendment.
[11] The nature of the offense is that Wampler burglarized K.S.’s house while KS. was sleeping. Wampler minimizes the incident by arguing that he only took a beer and a paper that was on the refrigerator, but the incident was far more disturbing. Wampler had been watching K.S. for almost twenty years. He took an axe from KS.’s back yard and later left it on his porch. He repeatedly left notes for KS. He finally worked up to breaking into KS.’s house and stood in KS.’s bedroom watching him sleep. Wampler admitted that he wanted to touch KS. Although the items taken in the burglary were of little value, the offense was quite disturbing.
[12] As for the character of the offender, we acknowledge that forty-nine-year-old Wampler has struggled with mental health problems for many years. He received psychiatric treatment as a teenager and in his twenties. However, he chose to use no psychiatric medications from 1995 until he was placed in an inpatient facility during this case. As an adult, Wampler was convicted of Class D felony criminal mischief in 1995, Class A misdemeanor possession of drug paraphernalia in 2013, Class A misdemeanor battery resulting in bodily injury in 2013, and Class D felony criminal trespass in 2013. Wampler also had a pending charge for Class B misdemeanor criminal mischief.
*887[13] We acknowledge Wampler’s mental health problems. However, given the disturbing nature of Wampler’s offenses and his criminal history, we cannot say that his sentence is inappropriate.
Conclusion
[14] Wampler’s sentence is not inappropriate in light of the nature of the offense and the character of the offender. We affirm.
[15] Affirmed.
VAIDIK, C.J., concurs.
MATHIAS, J., dissents with opinion.

. The State originally charged Wampler with two counts of Level 4 felony burglary and- one count of Level 6 felony residential entry. The State later amended the charging information because the offenses were committed prior to the July 1, 2014 statutory change.